Turley, J.
delivered the opinion of the court.
The charge of the circuit court is strictly correct; it is al *317most in the very words used by this court, in the case of Duke vs. Harper, 6 Yerg. Rep. 280.
This court has always said that it will not grant new trials, which have been refused by the circuit court, where there is any proof by which the verdict maybe supported. In this case the proof shows that the defendant, from the time he entered on tile premises, always claimed them as his own. If his landlord, Lea, knew of this, and permitted him afterwards to keep possession for seven years, his action is barred. That he did know of it, may be presumed from the length of time the defendant so claimed the land; the notoriety of such claim, and from the fact, that in 1825, when he desired him to quit the premises, the defendant positively refused to do so. It is then manifest there is testimony supporting the verdict of the jury, and the judge who tried the case, had of neces*-sity, a better opportunity'of knowing whether the justice of the case was attained than we possibly can have. He, hav? ing refused a new trial, we are bound by what we conceive to be the correct practice in such cases, and by the uniform decisions of this court, to affirm the judgment.
Judgment affirmed.